Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks
The Office has cited particular columns, line numbers, references, or figures in the references applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses to fully consider the reference in entirety, as potentially teaching all or part of the claimed invention. See MPEP § 2141.02 and § 2123.

Claim Objections
Claim 28 is objected to because of the following informalities:  In line 5, “a fourth active region” appears to be “the fourth active region”.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

1, 5-11, 15-19, and 25-30 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Oh et al. (US 2017/0338229 A1, hereinafter referred to as Oh).
Regarding claim 1, Oh discloses a semiconductor device (Figs. 1-2B, 4, 14A-C) comprising: 
a substrate including a first active region (PR, NR); 
a first active pattern (AP) on the first active region; 
a plurality of gate electrodes (GP) extending in a first direction (D2), spanning the first active pattern, and having a first pitch (paragraph [0037]); and 
a pair of first separation structures (IR2d in C1/C2 and C3/C4) extending in the first direction, and having a second pitch (paragraph [0037]), wherein the second pitch is substantially the same with the first pitch (paragraph [0037]).
Regarding claim 5, Oh discloses the semiconductor device of claim 1, further comprising a second active pattern (see NR, PR in Fig. 1) on a second active region of the substrate, wherein the first active pattern includes a plurality of first active fins (paragraphs [0021], [0023], [0027]) extending in a second direction crossing the first direction, wherein the second active pattern includes a plurality of second active fins (paragraphs [0021], [0023], [0027]) extending in the second direction, and wherein the first active region is a PMOSFET region (paragraph [0023], [0026]) and the second active region is an NMOSFET region (paragraph [0023], [0026]).
Regarding claim 6, Oh discloses the semiconductor device of claim 1, further comprising a device isolation layer (ST, paragraph [0020]) on the substrate, wherein the device isolation layer covers a sidewall of a lower portion of each of the first and second active fins (paragraphs [0021], [0023], [0027]), and wherein an upper portion of each of the first and second active fins protrudes upwardly from the device isolation layer.

Regarding claim 8, Oh discloses the semiconductor device of claim 7, wherein the gate separation structure includes a silicon nitride layer, or a silicon oxynitride layer (para [0050], 160 in Fig. 15B, para [0092]).
Regarding claim 9, Oh discloses the semiconductor device of claim 1, further comprising a second separation structure (IR2dw, Fig. 4) having a width greater than the first pitch (paragraphs [0045]-[0046]), wherein a bottom surface of each of the pair of first separation structures is positioned at a level different from that of the second separation structure (see 122 of I-I’ and 122 in II-II’ in Fig. 9B).
Regarding claim 10, Oh discloses the semiconductor device of claim 1, further comprising a plurality of gate spacers (SP, Fig. 14B, 14C, para [0083]), wherein one of the plurality of gate electrodes (GP) is between a first pair of the gate spacers (see spacers SP on each side of GP), and wherein one of the pair of first separation structures is between a second pair of the gate spacers (see spacers SP on each side of IR2dn or IR2dw).

Regarding claim 11, Oh discloses a semiconductor device (Figs. 1-2B, 4, 14A-C) comprising: 
a substrate including a first active region (PR, NR); 

a device isolation layer (ST) on the substrate, the device isolation layer covering a sidewall of a lower portion of each of the first and second active fins (para [0024]); 
a plurality of gate electrodes (GP) on the first and second active fins, the plurality of gate electrodes having a first pitch (paragraph [0037]); and 
a pair of separation structures (IR2d in C1/C2 and C3/C4) between the first active fin and the second active fin, the pair of separation structures having a second pitch, wherein the second pitch is substantially the same with the first pitch (paragraph [0037]).
Regarding claim 15, Oh discloses the semiconductor device of claim 11, wherein the pair of separation structures include a silicon nitride layer, or a silicon oxynitride layer (para [0073]).

Regarding claim 16, Oh discloses a semiconductor device comprising: 
a first logic cell (C1) and a second logic cell (C2) that are on a substrate, the first logic cell including a first active region (PR, NR) and the second logic cell including a second active region (PR, NR); 
a first active pattern (AP) and a second active pattern (AP) that are on the first active region and the second active region, respectively; 
a plurality of gate electrodes (GP, Fig. 2B) on the first active region, the plurality of gate electrodes extending in a first direction (D2) and having a first pitch (paragraph [0037]); and 
a pair of separation structures (IR2d in C1/C2 and C3/C4) between the first active region and the second active region, the pair of separation structures extending in the first direction and 
Regarding claim 17, Oh discloses the semiconductor device of claim 16, wherein a boundary (CB) between the first and second logic cells extends in the first direction and between the pair of separation structures.
Regarding claim 18, Oh discloses the semiconductor device of claim 16, wherein the first active pattern includes a plurality of first active fins (paragraphs [0021], [0023], [0027]) extending in a second direction (D1), and wherein the second active pattern includes a plurality of second active fins (paragraphs [0021], [0023], [0027]) extending in the second direction.
Regarding claim 19, Oh discloses the semiconductor device of claim 16, further comprising a gate separation structure (IR2s, Fig. 2A) interposed between one of the pair of first separation structures (IR2d) and one of the plurality of gate electrodes (GP, para [0036]), wherein the one of the pair of first separation structures, the gate separation structure, and the one of the plurality of gate electrodes are arranged in the first direction (D2, see Figs. 2A, 2B).
Regarding claim 25, Oh discloses the semiconductor device of claim 9, wherein the pair of first separation structures include a material different from the second separation structure (para [0050], 160 in Fig. 15B, para [0092]).
Regarding claim 26, Oh discloses the semiconductor device of claim 25, wherein the pair of first separation structure includes a silicon nitride layer, or a silicon oxynitride layer (para [0050], 160 in Fig. 15B, para [0092]).
Regarding claim 27, Oh discloses the semiconductor device of claim 1, wherein the pair of first separation structure includes a silicon nitride layer, or a silicon oxynitride layer (para [0050], 160 in Fig. 15B, para [0092]).

wherein the second logic cell further includes a fourth active region (PR, NR), wherein the semiconductor device further comprises a plurality of third active fins (paragraphs [0021], [0023], [0027]) and a plurality of fourth active fins (paragraphs [0021], [0023], [0027]) that are on the third active region and the fourth active region, respectively, and wherein the first active region is a PMOSFET region and the third active region is an NMOSFET region (paragraph [0023], [0026]).
Regarding claim 29, Oh discloses the semiconductor device of claim 16, wherein one of the pair of separation structures (IR2d in C1/C2 and C3/C4) is adjacent to one of the plurality of gate electrodes (GP) in a second direction (D1) crossing the first direction, wherein the one of the pair of separation structures and the one of the plurality of gate electrodes have a third pitch, and wherein the third pitch is substantially the same with the first pitch (paragraph [0037]).
Regarding claim 30, Oh discloses the semiconductor device of claim 16, wherein the pair of separation structure includes a silicon nitride layer, or a silicon oxynitride layer (para [0050], 160 in Fig. 15B, para [0092]).

Allowable Subject Matter
Claims 2-4, 12-14 and 21-24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Citation of pertinent prior art


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL D CHANG whose telephone number is (571)272-1801.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Taningco can be reached on 5712728048.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIEL D CHANG/            Primary Examiner, Art Unit 2844